Citation Nr: 0730441	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to November 12, 
2003, for service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from May 1963 to April 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran's PTSD is or has at any time resulted in total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
one's close relatives, own occupation, or own name.

2.  A request to reopen the claim of service connection for 
PTSD was received on November 12, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for the award of an effective date prior to 
November 12, 2003, for the grant of service connection for 
PTSD, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claims 
for an increased rating and an earlier effective date.  
Although the notice post-dates the initial adjudication, the 
claims were subsequently readjudicated without taint from the 
prior decision, no prejudice has been alleged, and none is 
apparent from the record.  Additionally, although the veteran 
was not provided with a notice letter informing him of the 
general regulations on assigning disability ratings and 
effective dates, no prejudice resulted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
April 2004 notice letter informed the veteran how effective 
dates were assigned for grants of service connection, and the 
fact that the veteran appealed the effective date assigned in 
the March 2004 decision indicates that he had actual 
knowledge of his right to appeal.  Additionally, because both 
claims were denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  The VA has 
also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, no prejudice 
results from adjudicating the claims at this time.  

Disability Rating in excess of 70 percent for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disability.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires a 
review of the veteran's entire medical history regarding that 
disability.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R.  
§ 4.7 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The United States Court of Appeals (Court) has held 
that unlike in claims for increased ratings, "staged ratings" 
or separate ratings for separate periods of time may be 
assigned based on the facts found following the initial grant 
of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2007). 

Currently, the veteran's PTSD is rated as 70 percent 
disabling.  Under 38 C.F.R.
§ 4.130, Diagnostic Code 9411, occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms of PTSD as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships warrants a 70 percent disability rating.

Total occupational and social impairment from PTSD due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of one's close relatives, own occupation, or own name 
warrants a 100 percent disability rating. Id.

The evidence of record indicates that the veteran has been 
diagnosed with PTSD, panic disorder, alcohol dependence in 
full remission, and severe major depressive disorder, without 
psychotic symptoms.  The veteran's PTSD is manifested by 
symptoms including anxiety with panic attacks, paranoia, re-
experiencing (intrusive thoughts, nightmares, exposure 
distress, physiological reactivity, and flashbacks), 
avoidance, numbing, isolation, estrangement, lack of trust, 
and hyperarousal symptoms (sleep disturbance, irritability, 
easily startled, easily distracted, and hypervigilance).  The 
veteran has been divorced 3 times and has reported that he 
only stays in contact with 2 of his 4 children.  The veteran 
has been found to be unemployable due to his PTSD, and he is 
currently prescribed medication to control his symptoms.  

An October 2003 VA treatment record reports that the veteran 
denied suicidal or homicidal ideation and hallucination.  The 
record notes that the veteran was well-groomed and maintained 
good eye contact.  Speech was normal in rate and volume, and 
insight and judgment were fair.  Mood was slightly depressed, 
but affect was appropriate.  Memory and concentration were 
noted to be poor.  The examiner assessed the veteran with 
"severe" PTSD, anxiety, and depression, and assigned a 
Global Assessment of Functioning (GAF) score of 55, which 
corresponds to a finding of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning.  

A February 2004 VA treatment record indicates that the 
veteran reported panic attacks and self-isolation, although 
the veteran denied current thoughts of suicide or homicide.  
The veteran was appropriately attired with good grooming and 
hygiene.  He was alert, coherent, and communicative, speech 
was normal, insight was good, and judgment was intact.  Mood 
appeared dysphoric and affect was constricted.  The veteran 
was assigned a GAF score of 48.  GAF scores ranging between 
41 and 50 correspond to findings of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or any serious 
impairment in social, occupational, or school functioning

A subsequent February 2004 VA examination record reflects 
that the veteran has been divorced 3 times.  The record notes 
that the veteran did not report requiring any assistance 
around his home, and he was able to complete personal care, 
personal hygiene, and household duties essentially on his 
own.  The examiner noted that the veteran had excellent 
concentration and attention during the 2.5 hour interview, 
except for increased arousal and startle secondary to 
distractions occurring outside the office.  The veteran did 
not have any unusual or repetitive mannerisms.  The examiner 
noted that the veteran became visibly upset while discussing 
his Vietnam experience, and he has some difficulties with 
amnesiac memory impairments.  The veteran reported having 
suicidal ideation 1 to 2 times a week.  He reported that he 
had a girlfriend at the time, but his irritability and angry 
outbursts caused problems between them.  His speech was noted 
to be fluent and articulate, with no evidence of neologism or 
unusual mannerisms that interfered with pronunciation or 
articulation.  The rate of speech was sometimes increased 
secondary to anxiety, but the veteran generally stopped and 
thought carefully before answering questions.  The examiner 
noted that the veteran under-represented his level of 
distress and the severity of his symptoms because thinking 
about his symptoms made him feel worse.  Judgment was intact.  
The examiner diagnosed the veteran with severe chronic PTSD, 
depression, and panic disorder.  The examiner assigned a GAF 
score of 48 to 50.  The examiner opined that although the GAF 
score is a global score, in his opinion PTSD is the primary 
diagnosis and accounts for the majority of the impairments 
limiting the current GAF.  

An August 2005 VA examination record reports the veteran's 
history of a decrease in enjoyment and interest in activities 
that he previously enjoyed.  The veteran reported that he 
only seeks solitary activity, was broken up from his 
girlfriend, and had discontinued going to church.  The 
veteran reported that he occupied his time by doing work 
projects around the house, doing odd jobs for his family, and 
occasionally meeting up with his former girlfriend.  The 
veteran reported that he saw his family often, describing 
them as a good and supportive family, and he also kept in 
contact with a friend from high school.  The veteran was 
casually dressed with "quite good" grooming.  Tics and 
mannerisms included marked psychomotor retardation, in that 
the veteran scarcely moved throughout the entire interview.  
Speech fluency, articulation, tone and rate were all good.  
Affect appeared constricted.  The veteran was oriented to 
person, place, time, and situation.  The veteran revealed 
chronic suicidal thoughts, but he denied plan and intent and 
said when he has suicidal thoughts he thinks of his family 
and his relationship to God until the suicidal thoughts 
abate.  The veteran denied any symptoms of homicidality.  
Thought processes were goal-directed, logical and coherent.  
There were no signs of psychosis and the veteran denied 
hallucinations, delusions, or ideas of reference.  Judgment 
was intact and insight was apparent.  The veteran had 
excellent abstract thinking skills, but there was evidence of 
concentration deficit.  Remote memory was grossly intact but 
immediate recollection for 3 items was moderately impaired.  
The examiner assigned a GAF score of 45.  The examiner stated 
that the veteran's self care was not affected by his 
symptoms.  The examiner opined that the veteran's symptoms 
lead to severe impairment of social and interpersonal 
functioning, severe impairment of recreational functioning, 
and impairment of family role functioning.  

As previously indicated, a 100 percent rating is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The "such symptoms as" language of the diagnostic codes for 
mental disorders in 38 C.F.R. § 4.130 means "for example" 
and does not represent an exhaustive list of symptoms that 
must be found before granting the rating of that category.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
However, as the Court also pointed out in that case, 
"[w]ithout those examples, differentiating a 30% evaluation 
from a 50% evaluation would be extremely ambiguous."  Id.  
The Court went on to state that the list of examples 
"provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

A 100 percent rating is not warranted because the veteran's 
PTSD does not result in total impairment.  The evidence of 
record does not include any findings of total impairment, 
and, although the evidence indicates that the veteran has 
occupational impairment from his PTSD, the veteran's symptoms 
on the whole do not more nearly approximate the severity of 
the symptoms described in the criteria for the 100 percent 
rating.  38 U.S.C.A. § 4.7.

The veteran has no impairment in his thought processes, 
cognition, or communication, and there are no findings of any 
delusions or hallucinations.  Although the veteran has been 
found to have a memory impairment, the evidence indicates 
that he knows his name and his family member's names and 
long-term memory is not impaired.  Additionally, although the 
veteran has reported that he is irritable and has angry 
outbursts, there is no evidence of violence, homicidal 
ideation, grossly inappropriate behavior, or that he poses a 
danger to himself or anyone else.  The veteran can adequately 
take care of himself, and the records show that the veteran 
is consistently well-groomed, alert, cooperative, and 
oriented to time, place, and person.  While the evidence 
indicates that the veteran is generally socially isolated, he 
maintains social contact with his family, and old friend, and 
a former girlfriend.  Consequently, the Board finds that the 
veteran's symptoms are correctly rated at 70 percent.  
Moreover, there is not a state of equipoise of the positive 
evidence with the negative evidence to otherwise provide a 
basis for assigning a rating higher than 70 percent at this 
time.  38 U.S.C.A. § 5107 (West 2002).

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's PTSD has been persistently more severe than the 
extent of disability contemplated under the assigned rating 
at any time during the period of this initial evaluation.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2007).  In this case, the RO is noted to have 
granted a total disability due to individual unemployability 
due to his service-connected PTSD in an August 2005 rating 
decision, thereby rendering this question moot.

Earlier Effective Date

The veteran initially filed a claim for service connection 
for PTSD in April 2001.  This claim was denied in a September 
2001 rating decision.  The veteran was notified of the 
decision and appellate rights later in September 2001; 
howwever, no appeal was made, and the decision became final.  
On November 12, 2003, the veteran requested that his claim 
for service connection for PTSD be reopened.  The claim was 
reopened and service connection was granted in March 2004, 
with the date of entitlement established as November 12, 
2003.  

The veteran contends that he is entitled to an earlier 
effective date, namely the date of the initial claim.  The 
Board initially notes that the issue of clear and mistakable 
error (CUE) in the September 2001 rating decision was decided 
in a separate June 2005 rating decision, which was not 
appealed.  Consequently, this decision is limited to the 
veteran's entitlement to an earlier effective date under 38 
C.F.R. 
§ 3.400.

Effective dates for service connection based on an original 
claim are not based on the date the condition began.  See, 
e.g., Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  In general, the effective date of a claim reopened 
after final disallowance, and an award of service connection, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).  Although there are exceptions to this general 
rule, the exceptions do not apply in this case.  See 38 
C.F.R. § 3.400(b)(2)(i) (exception if file within 1 year of 
separation) and (b)(2)(ii)(exception for presumptive service 
connection).  In this case, the effective date was properly 
set as the date the claim was received, November 12, 2003.  
Consequently an earlier effective date is not warranted.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.




ORDER

A rating in excess of 70 percent for PTSD is denied.

An effective date prior to November 12, 2003, for service 
connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


